United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Ana, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joanne Wright, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1316
Issued: November 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 16, 2013 appellant,through her representative, filed a timely appeal from a
March 13, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration.1 Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the
merits of this case.

1

The last merit decision in this case was the November 1, 2012 decision denying modification of the June 11,
2012 decision denying appellant’s recurrence claim. For final adverse OWCP decisions issued prior to
November 19, 2008, a claimant had up to one year to file an appeal. 20 C.F.R. § 501.3(d)(2). For final adverse
decisions of OWCP issued on or after November 19, 2008, a claimant must file an appeal within 180 days of the
decision. 20 C.F.R. § 501.3(e). Because more than 180 days elapsed from the most recent merit decision dated
November 1, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the merits of this case.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s February 20, 2013 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that on March 9, 1991 appellant, then a 35-year-old mail carrier,
sustained an open wound dog bite in the performance of duty. Shedid not stop work. On
April 10, 1992 appellant underwent surgery to her right thigh and stopped work. OWCP paid
wage-loss compensation benefits for total disability.
In an August 20, 1992 duty status report, Dr. Thomas W. Jackson, a Board-certified
orthopedic surgeon, authorized appellant to return to work on September 8, 1992 with
restrictions ofthree hours of lifting, carrying, standing and walking, one hour of sitting, climbing,
bending and stooping and two hours of reaching above the shoulder and driving a
vehicle.Appellant returned to her regular work duties but did not perform such duties as walking
routes.
In 2009 appellant moved to North Carolina and began to work there. The case remained
inactive until May 2011.
On May 30, 2011 appellant filed a recurrence of disability claim alleging that her injury
continued since the March 9, 1991 employment injury. The employing establishment
controverted her claim noting that she never requested limited duty at the station.
In a June 2, 2011 statement,D. Sherman Jourdian, an employee of the employing
establishment, explained that, although appellant had verbally claimed limitations in conjunction
with a March 1991 employment injury, she never provided documentation to substantiate her
work restrictions. He noted that she never requested light duty or accommodations regarding an
employment injury. In the last six months, appellant had received three letters of warning and a
seven-day suspension. Mr. Jourdian opined that her claim was in response to management’s
corrective actions.
In a June 3, 2011 letter, Cynthia Tuccitto, a management specialist at the employing
establishment, stated that appellant had repeated arguments with her supervisor about her
workload because her route involved walking. Appellant filed a claim on February 14, 2011 that
was subsequently denied. After the denial she reported that she was unable to work because of a
dog bite injury. Ms. Tuccitto contended that appellant’s claim was filed in response to corrective
action and thus, was an administrative issue to be resolved.
In a March 1, 2011 duty status report, Dr. Myra Deese Hall, a Board-certified family
practitioner, stated that appellant was a city carrier who sustained a dog bite injury to her right
quadriceps in March 1991. She stated that appellant had loss of muscle due to the injury and
diagnosed paralysis of the right quadriceps. Dr. Hall advised appellant to return to work with
restrictions. She stated that appellant was to avoid inclines and walking upstairs when possible.

2

On August 19, 2011 OWCP requested additional medical evidence to establish that
appellant sustained a recurrence of the March 9, 1991 employment injury. It requested a detailed
description of her job duties after her return to work and all medical care she received since her
accepted employment injury.
In an August 31, 2011 statement, appellant reported that when she initially moved from
California to North Carolina her postmaster and supervisor honored her work restrictions.
ThePostmaster retired and her new supervisor claimed to have no knowledge of her March 9,
1991 employment injury or permanent restrictions. Appellant stated that she was limited in her
ability to perform park and loop deliveries or an excess amount of dismount deliveries. Since
transferring to North Carolina, she had been unable to perform her duties within her restrictions.
In a decision dated November 1, 2011, OWCP denied appellant’s recurrence claim
finding insufficient evidence to establish that herdisability beginning May 30, 2011 was a result
of her accepted March 9, 1991 employment injury.
On November 16, 2011 appellant requested a telephone hearing, which was held on
March 13, 2012.She described her right leg injury and her limitations as a result of her right leg
condition. When appellant moved to North Carolina,her supervisors were aware of her
restrictions and did not assign her routes she could not do. She explained that when new
management came inshe tried to inform them of her restrictions. Appellant wasadvised that
formal restrictions were not on file. Her representative stated that appellant did not have a
formal, limited-duty assignment; but had a working relationship with her superiors in accordance
with the work restrictions provided in her duty status reports. Appellant alleged that she
sustained a recurrence because she was no longer allowed to continue in her restricted work
duties.
In a December 16, 2011 report, Dr. Hall stated that she treated appellant for a March 9,
1991 work-related injury. She completed a duty status report on March 1, 2011 and listed work
restrictions that were permanent due to the severity of appellant’s injury. Appellant suffered a
loss of muscle and paralysis of her right quadriceps and had been able to work with the support
of a leg brace and within her medically-defined limitations.
In a February 8, 2012 letter, Ms. Tuccitto stated that appellant requested work
accommodations as a result of a 1991 dog bite she sustained while working in the Postal Service
in California. She requested the entire file with all information pertinent to the initial traumatic
injury claim.
By decision dated June 11, 2012, an OWCP hearing representative affirmed the
November 1, 2011 decision finding insufficient medical evidence to establish that appellant’s
March 9, 1991 employment injury caused her present disability. He determined that the medical
evidence did not establish that she was unable to perform her full duties as a result of her
March 9, 1991 work-related injury.
On September 12, 2012 appellant’s representative submitted a request for
reconsideration. She stated that a June 6, 1997 work restrictions form demonstrated that
appellant worked limited duty and that management in North Carolina had not

3

honoredtherestrictions. Appellant’s representative reported that she was enclosing various
medical reports to support that appellant’s March 9, 1991 employment injury was causally
related to her present inability to work.
Appellant submitted medical reports dated from September 18, 1995 to January 16, 2002
regarding treatment for her right leg. She also submitted a June 16, 1997 work restrictions
report,which demonstrated that she had limitations of sitting up to eight hours, walking, standing
and bending up to one hour, lifting up to two hours and no squatting, climbing, kneeling or
twisting.3
In a decision dated November 1, 2012, OWCP denied modification of the November 1,
2011 denial decision finding insufficient medical evidence to establish that appellant was unable
to work as a result of her March 9, 1991 employment injury or that she was working in a limitedduty capacity.
In a February 20, 2013 letter, appellant’s representative submitted a request for
reconsideration. She stated that Dr. Jackson’s October 29, 1992 report established that appellant
was not performing every work duty and supported her need for limited duty. Appellant’s
representative requested that the November 1, 2012 decision be reversed and appellant’s
entitlement to benefits be granted. She resubmitted several medical reports regarding appellant’s
work limitations.
In an undated statement, Scott Lanni, appellant’s former postmaster, reported that he had
previously supervised her. During his time as postmaster he was aware of her limited right leg
mobility due to an employment injury sustained in California. Mr. Lanni stated that appellant
was provided accommodations to lessen her walking on various assignments and that, if she was
unable to work due to her limitations, she was charged with a missed opportunity.
Appellant also submitted a November 13, 2012 decision from the employing
establishment’s Reasonable Accommodation Committee,which determined that she was able to
perform the essential functions of her city carrier position with minimal accommodation and
found that the employing establishment failed to provide her with appropriate light-duty work.
By decision dated March 13, 2013, OWCP denied appellant’s request for reconsideration
finding that the evidence was not relevant to the issue of whether she sustained a work-related
recurrence of disability.

3

On September 7, 2012 appellant filed a claim for a schedule award. In a May 30, 2012 report, Dr. James E.
Rice, a Board-certified orthopedic surgeon, conducted an examination of her and diagnosed disorders of the
peripheral nerves, neuromuscular junction and muscles. He opined that appellant continued to suffer long-term
problems of her leg and concluded that she had a combined permanent impairment of 10 percent of the right lower
extremity. In a September 19, 2012 report, a district medical adviser reviewed appellant’s records and concluded
that she had a 10 percent permanent impairment of the right lower extremity. By decision dated December 14,
2012, OWCP granted a schedule award for 10 percent permanent impairment of the right lower extremity.

4

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.4 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his or her right through a request to the district Office.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6
A request for reconsideration must also be submitted within one year of the date of
OWCP decision for which review is sought.7 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.8 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP improperly refused to reopen appellant’s case for further
merit review pursuant to 5 U.S.C. § 8128(a).
On May 30, 2011 appellant filed a recurrence claim alleging that her right leg condition
remained permanent after the March 9, 1991 employment injury. She stated that, when she was
initially transferred to North Carolina her supervisors honored her work restrictions but when her
former postmaster retired, her new supervisor claimed to have no knowledge of her work
limitations. Appellant alleged that she was not allowed to perform her work duties within her
restrictions. In June 2011 statements, Mr. Jourdian and Ms. Tuccitto of the employing
establishment reported that appellant did not work light duty and never provided documentation
to substantiate her need for accommodations. OWCP denied appellant’s recurrence claim
finding insufficient medical evidence to establish that she was unable to return work as a result
4

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

5

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
6

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).
7

Id. at § 10.607(a).

8

Id.at § 10.608(a); see alsoM.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

of her March 9, 1991 employment injury and she appealed on several occasions. In a
November 1, 2012 decision, it denied modification of its denial decision determining that the
medical evidence failed to establish that she was currently disabled from work as a result of her
March 9, 1991 employment injury. OWCP also found that the evidence was insufficient to
demonstrate that appellant was in need of or had been working limited duty.
The Board finds that appellant has submitted argument and evidence requiring further
merit review.
OWCP denied appellant’s claim that she sustained a recurrence of the March 9, 1991
employment injury finding that the medical evidence failed to establish that she was currently
disabled as a result of her accepted conditions and that the evidence failed to demonstrate that
she worked limited duty. Prior to the most recent November 1, 2012 merit decision denying her
claim, appellant merely stated that her supervisors accommodated her work limitations and did
not require her to perform each of her regular routes. The employing establishment stated that
there were no documents to establish that she was authorized to work limited duty. In her
February 20, 2012 reconsideration request, however, appellant’s representative provided a
statement from Mr. Lanni, appellant’s former postmaster, who reported that he was aware of her
limited right leg mobility due to a previous employment injury and had provided
accommodations to lessen her duties on various assignments. She also provided a November 13,
2012 report from the employing establishment’s Reasonable Accommodation Committee, which
found that the employing establishment failed to provide appellant with appropriate light-duty
work. The Board finds that this new evidence is relevant to appellant’s recurrence claim. It is
relevant to the issue of whether her employee North Carolina was aware of her light-duty
restrictions.10
OWCP’s regulations provide that a recurrence of disability occurs when an employee is
no longer able to work a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to a work-related injury or illness or when the physical requirements of
such an assignment are altered so that they exceed his or her physical limitations.11 Mr. Lanni’s
statement confirming that appellant was provided accommodations at work and the
November 13, 2012 report, which determined that the employing establishment failed to provide
light-duty work is relevant to the issue of whether appellant sustained a recurrence of disability
and should have been considered new and relevant evidence.12
Because appellant submitted new and relevant argument and evidence in support of her
February 20, 2013 reconsideration request, the Board finds that OWCP improperly denied
further merit review of her case. The November 1, 2012 decision will beset aside and the case
remanded for OWCP to review her claim and issue a merit decision.

10

See Harrison Dorsey, II, Docket No. 06-246 (issued March 8, 2006).

11

20 C.F.R. § 10.5(x).

12

Supra note 6; see also in the manner of Annette Y. Potter, Docket No. 95-1121 (issued March 13, 1997).

6

CONCLUSION
The Board finds that OWCP improperly refused further merit review of appellant’s case
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THATthe March 13, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: November 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

